           Case 1:19-md-02915-AJT-JFA Document 34 Filed 11/08/19 Page 1 of 2 PageID# 97
                                        IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                   In Case Number MDL I:i9-md-29i5 .Case Name J
                   Party Represented by Applicant:

To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME (no initials, please) William Lewis Garrison,Jr.
Bar Identification Number 3591-N74W              Slate Alabama
Firm Name Heninger Garrison Davis, LLC
Firm Phone # 205-326-3336                  Direct Dial # 205-327-9111                            FAX # 205-326-3332
E-Mail Address lewis@hQdlawfirm.com
Office Mailing Address 2224 1st Avenue North, Birmingham, AL 35203

Name(s)of federal court(s) in which I have been admitted See attachment "A"

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


1 hereby certify that, within ninet>'(90)days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge ofthe Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                       (Applicant's Signature)

I, the undersigned, do certify that 1 am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affinn that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.


                                                  (Signature)                                                    (Date)

                                                             (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid             or Exemption Granted                                 A(y\l(7MTm0iT
The motion for admission is GRANTED                  or DENIED                                       t


                          John F. Anderson                                                    K Wi
                        ,iUijitc,c! Datoc Uaolslrale Judge
                        (Judge s ST^aturc)                                                     (Date)
                                                                                                             *
Case 1:19-md-02915-AJT-JFA Document 34 Filed 11/08/19 Page 2 of 2 PageID# 98
